Title: Frank Carr to James Madison, 30 November 1833
From: Carr, Frank
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                Novr. 30th. 1833
                            
                        
                        I forward to you, as Rector of the University, the inclosed reports that they, being somewhat voluminous, may
                            have the benefit of your Frank to Mr. Cabell Rector pro tempore at Richmond to enable him to
                            make out his report to the President & Directors of the Literary Fund—very respectfully <yrs>
                        
                            
                                Frank Carr
                            
                        Secty                        
                            
                            
                        Board of Visitors
                    